Exhibit 10.36




SEVERANCE AGREEMENT
THIS SEVERANCE AGREEMENT (the “Agreement”), dated February 19, 2019, between AMN
Healthcare, Inc. (the “Company”) and Ralph S. Henderson (“Executive”).
1.Employment at Will.
The Company agrees to employ Executive and Executive hereby agrees to be
employed by the Company upon such terms and conditions as are mutually agreed
upon. Executive’s employment with the Company shall be at the discretion of the
Company. Executive hereby agrees and acknowledges that the Company may terminate
Executive’s employment at any time, for any reason, with or without cause, and
without notice. Nothing contained in this Agreement shall (a) confer on
Executive any right to continue in the employ of the Company, (b) constitute any
contract or agreement of employment, or (c) interfere in any way with the
at‑will nature of Executive’s employment with the Company.
2.    Severance Benefits.
(a)    In the event that the Company terminates Executive’s employment without
“Cause” (as defined below) or the Executive resigns for “Good Reason” (as
defined below), the Company agrees to pay to Executive severance payments in an
amount equal to the sum of twelve (12) months base salary at the rate in effect
on the date of the termination of Executive’s employment (the “Termination
Date”), plus the prorated portion of Executive’s “Average Bonus” (an amount
equal to the average of the annual performance bonus payments received by the
Executive for the three most recent Fiscal Years (or such fewer number of fiscal
years during which Executive was employed)), multiplied by the product of the
number of days during the Performance Period that Executive was employed,
divided by 365) (“Severance Benefits”). The Severance Benefits, reduced by any
withholding taxes and other deductions that the Company is required by law to
withhold from wage payments to employees, shall be payable in a lump sum on the
first payroll date after the satisfaction of the conditions set forth in Section
5 below.
(b)    In the event that the Company terminates Executive’s employment without
“Cause” or the Executive resigns with “Good Reason,” in either case within one
year after a “Change in Control” (as defined below), Executive shall be entitled
to receive a lump sum payment equal to two (2) times the sum of (i) twelve (12)
months base salary at the rate in effect for the Executive immediately prior to
the Change in Control plus (ii) the Average Bonus (the “Change in Control
Benefits”). The Change in Control Benefits, reduced by any withholding taxes and
other deductions that the Company is required by law to withhold from wage
payments to employees, shall be payable on the first payroll date after the
satisfaction of the conditions set forth in Section 5 below. The Change in
Control Benefits payable under this Section 2(b) shall be in lieu of the
Severance Benefits payable under subsection 2(a).





--------------------------------------------------------------------------------

Exhibit 10.36




(c)    If Executive is entitled to receive benefits under either (a) or (b)
above and makes an election to continue Executive’s coverage under the Company’s
group health plans pursuant to the Consolidated Omnibus Budget Reconciliation
Act of 1985, as amended (“COBRA”), during the period beginning on the
Termination Date and ending on the earlier of (i) the twelve month anniversary
of the Termination Date or (ii) the date upon which Executive becomes eligible
for comparable coverage under another employer’s group health plans, Executive
shall continue to pay premiums with respect to such coverage to the same extent
that Executive was paying such premiums immediately prior to such termination.
Such period shall run concurrently with the period of Executive’s rights under
COBRA.
(d)    For the sake of clarity, if Executive’s employment terminates as a result
of death or disability, such termination shall not be considered a termination
without “Cause” that will entitle Executive to any benefits under this
Agreement.
3.    Definitions. For purposes of this Agreement, the following terms are
defined as follows:
(a)    “Cause” for termination of Executive shall mean (A) Executive’s failure
to perform in any material respect his or her duties as an employee of the
Company, (B) violation of the Company’s Code of Business Conduct, Code of Ethics
for Senior Financial Officers and Principal Executive Officer, and/or Securities
Trading Policy, (C) the engaging by Executive in willful misconduct or gross
negligence which is injurious to the Company or any of its affiliates,
monetarily or otherwise, (D) the commission by Executive of an act of fraud or
embezzlement against the Company or any of its affiliates, or (E) the conviction
of Executive of a crime which constitutes a felony or any lesser crime that
involves Company property or a pleading of guilty or nolo contendere with
respect to a crime which constitutes a felony or any lesser crime that involves
Company property.
(b)    “Change in Control” shall be deemed to occur upon:
(i)    The acquisition by any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the “Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning
of Rule 13d‑3 promulgated under the Exchange Act) of a majority of the combined
voting power of the then outstanding voting securities of the Company entitled
to vote generally in the election of directors;
(ii)    the dissolution or liquidation of the Company;
(iii)    the sale of all or substantially all of the business or assets of the
Company; or
(iv)    the consummation of a merger, consolidation or similar form of corporate
transaction involving the Company that requires the approval of the Company’s
stockholders, whether for such transaction or the issuance of securities in


2



--------------------------------------------------------------------------------

Exhibit 10.36




the transaction (a “Business Combination”), if immediately following such
Business Combination: (x) a Person is or becomes the beneficial owner, directly
or indirectly, of a majority of the combined voting power of the outstanding
voting securities eligible to elect directors of the Parent Corporation (or, if
there is no Parent Corporation, the Surviving Corporation), or (y) the Company’s
shareholders cease to beneficially own, directly or indirectly, in substantially
the same proportion as they owned the then outstanding voting securities
immediately prior to the Business Combination, a majority of the combined voting
power of the outstanding voting securities eligible to elect directors of the
Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation). “Surviving Corporation” shall mean the corporation resulting from
a Business Combination, and “Parent Corporation” shall mean the ultimate parent
corporation that directly or indirectly has beneficial ownership of a majority
of the combined voting power of the then outstanding voting securities of the
Surviving Corporation entitled to vote generally in the election of directors.
(c)    “Good Reason” shall mean, without the Executive’s express written
consent, the Company’s relocation of Executive’s principal place of employment
to a locale that is more than fifty (50) miles from Dallas, Texas, provided,
however, that the Company’s relocation of Executive’s principal place of
employment to the Company’s headquarters (as designated in its filings with the
Securities and Exchange Commission) shall not be considered “Good Reason.” On
and after a Change in Control, “Good Reason” means the occurrence of any of the
following events without the Executive’s express written consent: (i) a material
reduction in the Executive’s base salary or target annual bonus compensation as
in effect on the date immediately prior to a Change in Control, (ii) the
Company’s assignment to the Executive without the Executive’s consent of duties
materially and adversely inconsistent with the Executive’s position, duties or
responsibilities as in effect immediately before the Change in Control,
including, but not limited to, any material reduction in such position, duties
or responsibilities, or a change in the Executive’s title or office, as then in
effect, or any removal of the Executive from any of such positions, titles or
offices, or (iii) the Company’s relocation of Executive’s principal place of
employment to a locale that is more than fifty (50) miles from the Executive’s
principal place of employment immediately prior to the Change in Control.
In all cases, an event shall constitute Good Reason only if the Executive
provides the Company with written notice of resignation that specifies in
reasonable detail the event constituting Good Reason within ninety (90) days
after the initial existence of such event and the Company fails to cure the Good
Reason event within thirty (30) days following receipt of such notice.  If the
Company timely cures the Good Reason event, then Executive’s notice of
resignation shall be automatically rescinded and of no further force or effect.
If the Company does not timely cure the Good Reason event, then Executive’s
Termination Date shall be the date immediately following the end of the
Company’s cure period. 
4.    No Other Payments.
Executive understands and agrees that the payments and benefits described above
are in lieu of, and discharge, any obligations of the Company to Executive for


3



--------------------------------------------------------------------------------

Exhibit 10.36




compensation, incentive or performance payments, or any other expectation or
form of remuneration or benefit to which Executive may be entitled, including
severance benefits under any Company plan or program, except for: (a) any unpaid
wages due for work performed during any pay period(s) prior to the Termination
Date; (b) any unused vacation which is duly recorded on the Company’s payroll
records as of the Termination Date; (c) the continuation of Executive’s coverage
under the Company’s group health plans pursuant to COBRA, and (d) any amounts
payable to Executive under any retirement or savings plan of the Company in
accordance with the terms of any such plan as in effect on the Termination Date.
5.     Severance Benefits Conditioned Upon Release.
Executive acknowledges and understands that Executive’s eligibility for
severance pay and other benefits hereunder is contingent upon Executive’s
execution and acceptance of the terms and conditions of, and the effectiveness
of the Company’s standard Covenant and General Release of All Claims (the
“Release”) as in effect on the Termination Date. The Company’s standard Release
may be modified from time to time in the Company’s discretion as it deems
appropriate. If Executive fails to execute a Release within twenty‑one (21) days
of receipt of such Release (or if Executive revokes such Release in a manner
permitted by law or the applicable Release), then Executive shall not be
entitled to any severance payments or other benefits to which Executive would
otherwise be entitled under this Agreement.
6.    Section 409A.
Anything in this Agreement to the contrary notwithstanding, if at the time of
Executive’s separation from service, the Company determines Executive is a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i) of the
Internal Revenue Code of 1986, as amended (the “Code”), and if any payment that
Executive becomes entitled to under this Agreement would be considered deferred
compensation subject to interest and additional tax imposed pursuant to Section
409A(a) of the Code as a result of the application of Section 409A(a)(2)(B)(i)
of the Code, then no such payment shall be payable prior to the date that is the
earlier of (1) six months and one day after Executive’s separation from service,
or (2) Executive’s death. If any such delayed cash payment is otherwise payable
on an installment basis, the first payment shall include a catch-up payment
covering amounts that would otherwise have been paid during the six-month period
but for the application of this provision, and the balance of the installments
shall be payable in accordance with their original schedule. The parties intend
that this Agreement will be administered in accordance with Section 409A of the
Code. The parties agree that this Agreement may be amended, as reasonably
requested by either party, and as may be necessary to fully comply with Section


4



--------------------------------------------------------------------------------

Exhibit 10.36




409A of the Code and all related rules and regulations in order to preserve the
payments and benefits provided hereunder without additional cost to either
party. The Company makes no representation or warranty and shall have no
liability to Executive or any other person if any provisions of this Agreement
are determined to constitute deferred compensation subject to Section 409A of
the Code but do not satisfy an exemption from, or the conditions of, such
Section.
7.    Additional Limitation.
(a)    Anything in this Agreement to the contrary notwithstanding, in the event
that any compensation, payment or distribution by the Company to or for the
benefit of Executive, whether paid or payable or distributed or distributable
pursuant to the terms of this Agreement or otherwise (the “Severance Payments”),
would be subject to the excise tax imposed by Section 4999 of the Code, the
following provisions shall apply:
(i)    If the Severance Payments, reduced by the sum of (A) the Excise Tax and
(B) the total of the Federal, state, and local income and employment taxes
payable by Executive on the amount of the Severance Payments which are in excess
of the Threshold Amount, are greater than or equal to the Threshold Amount,
Executive shall be entitled to the full benefits payable under this Agreement.
(ii)    If the Threshold Amount is less than (A) the Severance Payments, but
greater than (B) the Severance Payments reduced by the sum of (1) the Excise Tax
and (2) the total of the Federal, state, and local income and employment taxes
on the amount of the Severance Payments which are in excess of the Threshold
Amount, then the benefits payable under this Agreement shall be reduced (but not
below zero) to the extent necessary so that the sum of all Severance Payments
shall not exceed the Threshold Amount.
(b)    For the purposes of this Section 7, “Threshold Amount” shall mean three
times Executive’s “base amount” within the meaning of Section 280G(b)(3) of the
Code and the regulations promulgated thereunder less one dollar ($1.00); and
“Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code, and
any interest or penalties incurred by Executive with respect to such excise tax.
(c)    The determination as to which of the alternative provisions of Section
6(a) shall apply to Executive shall be made by a nationally recognized
accounting firm selected by the Company (the “Accounting Firm”), which shall
provide detailed supporting calculations both to the Company and the Executive
within 15 business days of the Termination Date, if applicable, or at such
earlier time as is reasonably requested by the Company or Executive. For
purposes of determining which of the alternative provisions of Section 7(a)
shall apply, Executive shall be deemed to pay federal income taxes at the
highest marginal rate of federal income taxation applicable to individuals for
the calendar year in which the determination is to be made, and state and local
income taxes


5



--------------------------------------------------------------------------------

Exhibit 10.36




at the highest marginal rates of individual taxation in the state and locality
of the Executive’s residence on the Date of Termination, net of the maximum
reduction in federal income taxes which could be obtained from deduction of such
state and local taxes. Any determination by the Accounting Firm shall be binding
upon the Company and Executive.
8.    Miscellaneous Provisions.
(a)     This Agreement contains the entire agreement between the parties with
respect to the subject matter hereof and may be amended, modified or changed
only by a written instrument executed by Executive and the Company. No provision
of this Agreement may be waived except by a writing executed and delivered by
the party sought to be charged. Executive acknowledges that this Agreement
replaces any prior severance agreement entered into by and between the Company
and Executive.
(a)    This Agreement shall be governed by and construed in accordance with the
laws of the State of California, without reference to principles of conflict of
laws.
(b)    All notices and other communications hereunder shall be in writing; shall
be delivered by hand delivery to the other party or mailed by registered or
certified mail, return receipt requested, postage prepaid; shall be deemed
delivered upon actual receipt; and shall be sent to the following address, or to
such other address as either party shall have furnished to the other in writing
in accordance herewith:
If to the Company:
AMN Healthcare
12400 High Bluff Drive, Suite 100
San Diego California 92130
Attention: Chief Legal Officer and
Corporate Secretary


If to Executive:
At the most Executive’s most recent address reflected in the Company’s records.
(c)    Any provision of this Agreement which is prohibited or unenforceable in
any jurisdiction will, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof, and any such prohibition or unenforceability in any
jurisdiction will not invalidate or render unenforceable such provision in any
other jurisdiction.    


6



--------------------------------------------------------------------------------

Exhibit 10.36






Date: February 19, 2019
AMN HEALTHCARE, INC.

By:
     /S/ SUSAN R. SALKA    
Name: Susan R. Salka
Title: CEO and President

EXECUTIVE
Date: February 19, 2019
By:    /S/ RALPH S. HENDERSON    
Name: Ralph S. Henderson
Title: President, Professional Services and

Staffing


7

